Case: 13-30502      Document: 00512530452         Page: 1    Date Filed: 02/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 13-30502                               FILED
                                  Summary Calendar                      February 12, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

THOMAS R. DOOLEY, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:12-CR-172-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Thomas R. Dooley, Jr., pleaded guilty to being a felon in possession of a
firearm. He challenges his sentence of 120 months of imprisonment, imposed
to run consecutively to his undischarged state sentence for attempted first
degree murder, which arose out of the same incident. Dooley contends the
district court should have applied U.S.S.G. § 5G1.3(b), as he requested at
sentencing, and run his federal sentence concurrently with his state sentence.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30502     Document: 00512530452      Page: 2   Date Filed: 02/12/2014


                                  No. 13-30502

He argues that his non-guidelines sentence violates the purpose of § 5G1.3(b)
by punishing the same criminal conduct twice simply because the district court
found his state sentence too lenient.
      Dooley does not contend application of § 5G1.3(b) is mandatory, and we
have not held it to be so. United States v. Bell, 46 F.3d 442, 446 (5th Cir. 1995);
see United States v. Candia, 454 F.3d 468, 474-75 (5th Cir. 2006) (considering
U.S.S.G. § 5G1.3(c)). We review the substantive reasonableness of a sentence,
whether inside or outside of the Guidelines range and including its nature as
consecutive, for an abuse of discretion. United States v. Williams, 517 F.3d
801, 807-08 (5th Cir. 2008); see Gall v. United States, 552 U.S. 38, 51-52 (2007).
The reasonableness inquiry is guided by the factors in 18 U.S.C. § 3553(a); the
sentence is not required to fall within the guidelines range. United States v.
Mares, 402 F.3d 511, 519 (5th Cir. 2005). “[W]hen the judge elects to give a
non-Guideline sentence, she should carefully articulate the reasons she
concludes that the sentence she has selected is appropriate.” Id.
      In this matter, the district court considered the arguments of the parties
and § 5G1.3(b), and noted that it was imposing a non-guidelines sentence. It
stated reasons for the sentence, including Dooley’s extensive criminal history,
the potential violence involved in the incident itself, and the need to protect
the public. Dooley has not shown an abuse of discretion. The judgment of the
district court is AFFIRMED.




                                        2